DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 2-3, 5-10, 12-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield, JR. (US 20150112826 A1, hereinafter Crutchfield) in view of
Fano et al. (US 20050189415 A1, hereinafter Fano).
Regarding Claim 2
Crutchfield discloses a method for providing offerings, the method comprising: 
receiving information corresponding to a plurality of user devices within boundaries of a space where a plurality of products are available for purchase (at least paragraphs 33, 91:  users detected and identified as they enter a retail store)
identifying a set of conditions associated with the plurality of user devices within the spatial boundaries, the set of conditions identifying a measure of store sales of a product of the plurality of products; (at least paragraphs 299, 303: presence 
sending a location of the product to a user device of the plurality of user devices when providing an offering that increases the measure of store sales of the product (at least paragraphs 299, 303: location of and directions to in-store product sent to user in order to consummate sale)
tracking movement of the user device as the user device moves toward the product location, the tracking based on data received from an in-store data collection device after the product location was sent to the user device; (at least paragraphs 299, 303: turn-by-turn directions as user approaches recommended product).

While Crutchfield discloses an extensive process for detecting users, determining promotions, and direction users to products within a retail store, Crutchfield does not explicitly disclose:
receiving information that confirms that the product has been purchased




Regarding Claims 9, 16
Claims 9 and 16 are substantially similar to claim 2 and rejected on similar grounds.

Regarding Claims 3, 5-8, 10, 12-15, 17, 18, 20, 21
Crutchfield in view of Fano further discloses:
sending one or more other product offerings to the user device that are associated with one or more conditions of the set of conditions (at least paragraph 304 of Crutchfield: multiple waypoints may be created to guide user to multiple products)
identifying a location of a user based on the data received from the in-store data collection device (at least paragraph 33 of Crutchfield)
sending additional product offerings to the user device as movement of the user is tracked (at least paragraph 304 of Crutchfield)
identifying that the set of conditions includes a low measure of customer traffic within the spatial boundaries; identifying an aisle within the spatial boundaries where the customer traffic corresponds to the low measure of customer traffic; and sending one or more offerings for one or more products located in the aisle to one or more user devices of the plurality of user devices based on the identified low measure of customer traffic in the aisle (at least paragraphs 77, 139, 298, 299: determining foot traffic levels in store in order to determine product recommendations to customers to direct them to a particular area of the store)
receiving data from a second in-store data collection device and identifying that a condition of the set of conditions corresponds to increasing traffic in one or more locations with the spatial boundaries, wherein at least one of the in-store data collection device or the second in-store data collection device is a camera (at least paragraphs 33, 77, 79 139, 298, 299: optical sensors/cameras used to monitor user foot traffic progressing through the store)
wherein the plurality of in-store data collection devices include one more cameras that receive image data for tracking movement of a user within the spatial boundaries (at least paragraphs 33, 77, 79 139, 298, 299: optical sensors/cameras used to monitor user foot traffic progressing through the store)
a database that stores information that cross-references each of the set of conditions with product information (at least paragraph 111: database includes customer profile that is used to engage customer during shopping experience)
wherein the movement of the user is tracked independently of the movement of the user device (at least paragraphs 33, 77, 79 139, 298, 299: optical sensors/cameras used to monitor user foot traffic progressing through the store)
wherein the in-store data collection device receives data from the user device (at least paragraphs 299, 303: data collection device may receive location information from user device)



2.	Claims 4, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield in view of Fano as applied above, and further in view of Pon et al. (US 20090030787 A1, hereinafter Pon.
Crutchfield in view of Fano disclose identifying an aisle within the spatial boundaries and sending one or more offerings for one or more products located in the aisle to one or more user devices of the plurality of user devices (at least paragraph 303 of Crutchfield).  However, Crutchfield in view of Fano does not explicitly disclose that such is performed in response to identifying that the set of conditions includes a measure of inventory of one or more products of the plurality of products within the spatial boundaries, and that the promoted products within that aisle meets a threshold level of that measure.  Pon teaches that it is known to include providing location-based promotion of specific products that meet an inventory level threshold (at least paragraph 78: products with excess inventory are promoted to nearby customers) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention, as taught by Crutchfield in view of Fano, with the location-based promotion of specific products that meet an inventory level threshold, as taught by Pon, since such a modification would have allowed a specific store location to get rid of excess inventory of a product (see paragraph 78 of Pon).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Poglitsch (US 20150363816 A1) discloses a location based discount system and method, including monitoring a customer’s location within a store and pushing promotions to the customer based on products near that location.
Pienkos (US 7231380 B1) discloses an apparatus and method for providing products location information to customers in a store, including providing product recommendations of products in close proximity to a device being used by a customer.
“Apple iBeacons Push 'Proximity' Marketing Startup Swirl attracts funding from Twitter, pact with RetailMeNot” (PTO-892 Reference U) discloses using in-store beacons to detect locations of shoppers in order to push targeted promotions to their mobile devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961.  The examiner can normally be reached on Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625